DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 7, 8, and 12 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a video decoding method performed by a video decoding apparatus, the method comprising: obtaining, in case the contour mode based intra prediction is applicable, information specifying whether the contour mode based intra prediction is performed for a current block from a bitstream; deriving, in case the contour mode based intra prediction is performed for the current block, a first depth value relating to the current block by performing the contour mode based intra prediction for the current block; deriving, based on the first depth value, a first index value using a first look up table specifying an index value corresponding to a depth value; deriving a second index value using the first index value and a residual index value, wherein the residual index value specifies a difference between the first index value and the second index value; obtaining a second depth value relating to the current block based on the second index value and a second look up table specifying a depth value corresponding to an index value; generating a prediction block for the current block based on the second depth value; and reconstructing the current block based on the prediction block.  However, the closest prior art does not teach, in combination with the previous claim limitations, determining whether intra skip coding is applied to a current block; determining, based on whether the intra skip coding is applied to the current block, whether a contour mode based intra prediction is applicable or not.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487